UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1531


In re:   RALPH T. BYRD; BEVERLY BYRD,

                Debtors,

-------------------------------------

RALPH T. BYRD; BEVERLY BYRD,

                Plaintiffs – Appellants,

           v.

GREGORY PAUL JOHNSON, Trustee; U.S. TRUSTEE,

                Trustees – Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-01045-AW; BK-01-25006-TJC; BK-04-35620-TJC)


Submitted:   October 1, 2012                 Decided:   October 12, 2012


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph T. Byrd, Beverly Byrd, Appellants Pro Se.      James Martin
Hoffman, OFFIT KURMAN, PA, Bethesda, Maryland; Jeanne M. Crouse,
OFFICE OF THE U.S. TRUSTEE, Greenbelt, Maryland for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ralph     and    Beverly   Byrd    appeal     the   district    court’s

order     affirming    the     bankruptcy      court’s     order   appointing       a

Chapter 11 trustee, denying their motion for reconsideration of

the appointment, approving the applications to employ special

counsel    to   the    trustee,      and   approving      the   application       for

compensation.         We     have    reviewed    the     record    and     find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.              Byrd v. Johnson, No. 8:11-cv-01045-AW

(D. Md. Mar. 20, 2012).             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the    court    and    argument    would   not     aid    the

decisional process.



                                                                           AFFIRMED




                                           2